MacIntyre, J.
Having been convicted of possessing intoxicating liquor, J esse Dennison excepted to the overruling of his motion for new trial containing only the general grounds. A police officer of the City of Savannah testified in substance that he went to the home occupied by the defendant and his wife on January 7, 1936, “and in the back room of the small house . . found a keg of liquor containing ten gallons;” that, since “the house was rented by him, the defendant was arrested;” and that the witness believed that the defendant said that “he had just moved there a day or two before, but did not know anything about that.” The defendant made the following statement: “I had just moved two days previously into the new house. There was a barrel with some rubbage in the back room, and a man who had been living there asked me if I would let it stay there for a couple of days until he could get another place to move it. I did not know it was liquor, and it did not belong to me. I had nothing to do with it at all.” Held, that the evidence supported the defendant’s *766conviction, and the court did not err in owerruling- the motion for new trial.

Judgment affirmed.

Broyles, G. J., and Guerry, J., concur.